DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments, filed 02/23/2022, have been entered and made of record. Claims 1-5, 7-15, 17-20 and 51-52 are pending. Claims 6, 16 and 21-50 are cancelled.
Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. See the reasons set forth below.
Applicant states, “[t]he Office Action has not demonstrated how Danovitz is directed to a cloud server specifically configured to receive a request for an uncorrupt copy of a segment and to generate at the cloud server in response to the transmitted request to identify a remote device having a second copy of the media asset. Rather, Danovitz appears to be generally directed to cloud storage. Moreover, Danovitz merely discloses that a service provider system 204 receives a complete and uncorrupted copy of a media content item from media devices 108-1, 108-2 (paragraph [0129]). The Office Action does not demonstrate how Danovitz is meaningfully related to the recited cloud server features.”
In response, the Examiner respectfully disagrees. Danovitz discloses a cloud based media management system for managing access to media content items. In paragraph 0061, Danovitz teaches, service provider system 204 comprises computing devices that are configured to manage requests from media devices 108. In paragraph 0044, Danovitz teaches, “… in response to a request from a media device to stream a media content item from cloud storage, a cloud based media content management system may enable the media device to stream the content only if the system determines that the device is associated with a user account that previously requested a recording of the same media content item. Furthermore, a cloud-based media content management system may store media content items in such a way that enables the system to provide users access.” Accordingly, the prior art teaches in response to a request, identical or substantially the same version of media content is streamed and received by one or more media devices. 
In paragraph 0192, the applied prior art discloses corruption causes the segment to differ, management module 306 requests an upload of the same segment if two or more copies are sufficiently different (or one is corrupted) so that the copy of the segment is stored for each of the respective media devices; determining if a copy of the same segment currently exists in cloud storage; an upload management module is capable of requesting an upload of copies of the same media segment. See also figures 2 and 6.
In response to Applicants argument regarding claim 2, the Examiner disagrees. In paragraph 0119 Danovitz discloses data comprises media data and metadata associated with the segment. The hash value can be applied to a portion of the data segment or all of the data segment. Furthermore, the applied prior art discloses determining whether two separately defined segments represent the same segment by comparing only hash values generated for the segments (see also paragraph 0120). See also paragraph 0112 the generated hash values are transmitted.
In view of the above, the Examiner believes that the claimed invention does in fact read on the cited references for at least the reasons discussed above and as stated in the detail Office Action as follows.  This Office action is now made final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, 7-12, 14-15, 17-20 and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US Pat. No. 9, 521, 455 hereinafter referred as Gupta) in view of Danovitz et al. (US PG PUB 2017/0006314 hereinafter referred as Danovitz).  
Regarding claim 1, Gupta discloses a method for providing uncorrupt media assets, the method comprising:
retrieving, at a first device, a first segment of a plurality of segments corresponding to a first copy of a media asset from a memory (see figure 10 step 1002 retrieve a frame of a plurality frames from a memory of a local device; see also col. 41 lines 35-40);
determining, at the first device, whether the first segment is corrupt (see figure 10, steps 1004-1006 compute a checksum for the frame and determine if the frame is corrupt; see also col. 41 lines 44-59);
in response to determining that the first segment is corrupt, searching a database to identify a remote device having a second copy of the media asset (see figure 10 steps 1008 and 1010 and col. 41 line 59-col. 42 line 18); and
in response to identifying the remote device, requesting a second segment of a plurality of segments corresponding to the second copy of the media asset, wherein the second segment corresponds to an uncorrupt version of the first segment (see figure 10 step 1012 and col. 42 lines 19-38);
receiving, at the first device, the second segment from the remote device (see col. 42 lines 26-38);
replacing, at the first device, the first segment with the second segment in the first copy of the media asset (see col. 41 lines 59-62 and col. 42 lines 34-38); and
generating for display, at the first device, the first copy of the media asset, wherein the first segment is replaced with the second segment (see figure 10 step 1014). See also claim 1 of the prior art.
Claim 1 differs from Gupta in that the claim further requires transmitting a request to a cloud server for an uncorrupt copy of the first segment; in response to the cloud server receiving the request for the uncorrupt copy of the first segment, searching a database at the cloud server.
In the same field of endeavor Danovitz discloses transmitting a request to a cloud server for an uncorrupt copy of the first segment (see paragraph 0192 request an upload of the corrupted segment in cloud based media management system); in response to the cloud server receiving the request for the uncorrupt copy of the first segment, searching a database at the cloud server (see paragraph 0185-0186 media content management system uploads segments of media items received by each of the media devices including the segment identification values to track media content items recorded by particular media devices; see paragraph 0187 access to the copies of the media; see paragraph 0190 searching the copy in other media devices; see paragraph 0191-0192 uploading the copy). 
Therefore in light of the teaching in Danovitz it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta by specifically adding a cloud system to transmit a copy of corrupted segment estimate the likelihood that the media content item is compromised; in order to refer to the quality assessment of the media content item and to find out whether the quality level is below or above the expected level and then to refer to another provider that has the media content item available for streaming or downloading; and in order to free the user from the burden of installing and maintaining their own data processing resources, to provide redundant and secure resources for critical systems and to reduce expenses.
Regarding claim 2, Danovitz discloses computing a checksum of the first segment, wherein the computing of the checksum excludes a header portion or padding of the first segment (see paragraph 0120 only a portion of the data can be used to generate the hash value; identification value can be generated from the entire or from a portion of the data comprising segment; see also paragraph 0112 and the response above); 
comparing the computed checksum to an expected checksum value corresponding to an uncorrupt version of the first segment, wherein the expected checksum value is transmitted with the first segment; and determining that the first segment is corrupt when the computed checksum differs from the checksum value associated with the first segment (see paragraphs 0112, 0119-0120 sending identification value and determining error/corruption). See also Gupta’s figure 10 step 1004 and col. 41 lines 44-54. The motivation to combine has been discussed in claim 1 above.
Regarding claim 4, Danovitz discloses determining that the first segment is corrupt comprises determining that the first segment is missing a program clock reference stamp or a presentation time stamp, determining an out of sequence continuity counter, or obtaining a transport error indicator (see paragraphs 0123 and 0193). The motivation to combine the applied prior arts has been discussed in claim 1 above.
Regarding claim 5, Gupta discloses determining that the first segment is corrupt comprises: calculating a size of the first segment of the first copy of the media asset; calculating an average size of a segment in each additional copy of the media asset which corresponds to the first segment of the first copy of the media asset; determining that the first segment is corrupt when the size of the first segment differs from the average size (see col. 31 lines 6-52 and col. 33 lines 37-65)
Regarding claim 7, Gupta discloses the second segment of the plurality of segments corresponding to the second copy of the media asset is corrupt; and a degree of corruption of the second segment is less than a degree of corruption of the first segment (see col. 31 lines 53-67).
Regarding claim 8, Gupta discloses retrieving, from the memory, a profile for a user of the first device; identifying, based on the profile, media display preferences corresponding to the user; determining an encoding parameter based on the media display preferences corresponding to the user; transmitting, to the remote device, the encoding parameter; and receiving, from the remote device, the second segment encoded in a first format based on the encoding parameter (see col. 12 lines 39-56, col. 20 lines 12-27, lines 35-50and also col. 5 lines 3-11).
Regarding claim 9, Gupta discloses the first segment and the second segment each include time stamp information, and replacing, at the first device, the first segment with the second segment in the first copy of the media asset further comprises: replacing the first segment with the second segment based on the time stamp information (see col. 40 lines 49-57, col. 41 lines 1-17 and also figure 9).
Regarding claim 10, Gupta discloses receiving, at the first device, the second segment from the remote device further comprises: receiving the second segment from the remote device in a first format at the first device, wherein the second segment was re-encoded, at the remote device, from a second format for streaming over a network connection between the first device and the remote device, wherein the second segment is re-encoded to at least one of a lower segment rate or lower resolution than a respective segment rate or respective resolution of the first segment (see col. 4 lines 12-53; col. 6 lines 20-31 and col. 13 line 39-col. 14 line 18).
Regarding claim 11, the limitation of claim 11 can be found in claim 1 above. Therefore claim 11 is analyzed and rejected for the same reasons as discussed in claim 1.
Claims 12, 14-15 and 17-19 are rejected for the same reasons as discussed in claims 2, 4-5 and 7-9 respectively above.
Regarding claim 20, Gupta discloses the control circuitry configured to receive the second segment from the remote device is further configured to receive the second segment from the remote device in a first format at the first device, wherein the second segment was re-encoded from a second format for streaming over a network connection between the first device and the remote device (see col. 4 lines 12-53; col. 6 lines 20-31 and col. 13 line 39-col. 14 line 18).
Regarding claim 51, Gupta discloses retrieving, at the first device, an additional segment of the plurality of segments corresponding to the first copy of the media asset; determining that the additional segment is corrupt; comparing a degree of corruption of the additional segment to a degree of corruption of the first segment; and in response to determining that the degree of corruption of the additional segment is more than the degree of corruption of the first segment, requesting a third segment of the plurality of segments corresponding to the second copy of the media asset and not requesting the second segment, wherein the third segment corresponds to an uncorrupt version of the additional segment (see col. 1 lines 43-54 retrieve a frame of a plurality of frames; see col. 9 lines 49-55 receive a frame of a plurality of frames; see col. 5 lines 4-11 and col. 10 lines 5-14 determine a frame of a plurality of frames is corrupt; see also col. 31 lines 53-col. 33 line 45). Danovitz discloses comparing a degree of corruption of the first segment to a degree of corruption of the additional segment; in response to determining that the degree of corruption of the first segment is more that the degree of corruption of the additional segment, transmitting a request to a cloud server for an uncorrupt copy of the first segment; and the said search is generated at the cloud server (see paragraph 0134 upload selected segments of media content items to a media content management system; see paragraph 0112 segment identification values such as hash value or checksum generated; see paragraph 0118 segment identification value is a value that serves to identify a segment relative to other segments; and used to compare segments to other segments; see paragraph 0119 two hash values for two segments; comparing the hash values for the segments; any differences between two segments can be detected using hash values; see figure 6 step 604 based on segment identification values the media management system determines whether a copy of the same segment exists in a cloud storage; see paragraph 0193 segments of a particular media content item that includes few data corruption receives a “good” score and if segment identified with a significant number of data corruptions, the segment receives a “bad” score; see also paragraphs 0192 and  0194). 
The motivation to combine has been discussed in claim 1 above.
Claim 52 is rejected for the same reasons as discussed in claim 51 above.
Claim 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US Pat. No. 9, 521, 455 hereinafter referred as Gupta) in view of Danovitz et al. (US PG PUB 2017/0006314 hereinafter referred as Danovitz) in view of Resch (US Pat. No. 10, 095, 578). 
Regarding claim 3, although Danovitz discloses calculating a first hash value corresponding to the first segment; comparing the first hash value to an expected hash value corresponding to an uncorrupt version of the first segment, wherein the expected hash value is transmitted with the first segment; and determining that the first segment is corrupt when the first hash value differs from the hash value associated with the first segment (see paragraphs 0112, 0118-0120 and 0134); the combination of Gupta and Danovitz fails to specifically disclose using a Secure Hash Algorithm (SHA-1). 
In the same field of endeavor, Resch discloses using a Secure Hash Algorithm (SHA-1) (see col. 29 line 65-col. 30 line 24; see also col. 12 lines 47-55 and col. 13 lines 18-30). 
Therefore, in light of the teaching in Resch it would have been notoriously well known to use SHA-1 to calculate has value in order to indicate the data is valid when the validation key compares favorably to the deterministic key and to produce a signature utilizing an update private key.
Claim 13 is rejected for the same reason as discussed in claim 3 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN SHIBRU whose telephone number is (571)272-7329. The examiner can normally be reached M-F 8:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571 272 7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELEN SHIBRU/Primary Examiner, Art Unit 2484                                                                                                                                                                                                        April 26, 2022